                                             Case 4:12-cv-02554-JST Document 97 Filed 09/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SUSAN IVIE,                                         Case No. 12-cv-02554-JST
                                                       Plaintiff,                           ORDER TO SHOW CAUSE WHY THIS
                                   8
                                                                                            CASE SHOULD NOT BE DISMISSED
                                                 v.                                         FOR FAILURE TO PROSECUTE
                                   9

                                  10    KRAFT FOODS GLOBAL, INC., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On November 7, 2016, the Court stayed this case until the Ninth Circuit issued rulings in

                                  14   Jones v. ConAgra Foods, Inc., No. 14-16327 (9th Cir.) and Kosta v. Del Monte Foods, Inc., No.

                                  15   15-16974 (9th Cir.). ECF No. 93. The Court further ordered the parties to file a notice of

                                  16   decisions within 14 days of the later decision in the above-referenced cases, “as well as a joint

                                  17   statement indicating whether plaintiff intends to pursue class certification and, if so, a proposed

                                  18   schedule and discovery plan for continuation of the case.” Jones was voluntarily dismissed with

                                  19   prejudice on August 14, 2017, and Kosta case was voluntarily dismissed on September 6, 2017.

                                  20   However, the parties have not filed anything regarding the status of the case since November

                                  21   2016, and Plaintiff has taken no action to prosecute the case in almost four years.

                                  22           The Court therefore now ORDERS THE PLAINTIFF TO SHOW CAUSE why this case

                                  23   should not be dismissed for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

                                  24   Civil Procedure. A written response is due not later than October 1, 2020. If nothing is filed, the

                                  25   Court will dismiss this case with prejudice. See Fed. R. Civ. P. 41(b) (“Unless the dismissal order

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 4:12-cv-02554-JST Document 97 Filed 09/24/20 Page 2 of 2




                                   1   states otherwise, a dismissal under this subdivision . . . operates as an adjudication on the

                                   2   merits.”).

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 24, 2020
                                                                                        ______________________________________
                                   5
                                                                                                      JON S. TIGAR
                                   6                                                            United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
